Citation Nr: 0821651	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  04-30 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to total disability based upon individual 
unemployability (TDUI) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and R.Q.


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Air 
Force from January 1972 to January 1976.

Procedural history

This case comes before the Board of Veterans Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

In May 2008, the veteran presented sworn testimony at a 
personal hearing at the RO in Providence, Rhode Island which 
was chaired by the undersigned Veterans Law Judge.  A 
transcript of the hearing has been associated with the 
veteran's VA claims folder. 

Issue not on appeal

At the May 2008 personal hearing, the veteran's 
representative raised the issue of service connection for 
morbid obesity secondary to the veteran's service-connected 
disabilities.  Since this secondary service connection claim 
has not yet been addressed by a RO rating decision, the Board 
is without authority to consider it.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does 
not have jurisdiction of issues not yet adjudicated by the 
RO].  That matter is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  The veteran is service-connected for: degenerative joint 
disease (DJD) of the spine with L5-S1 radiculopathy, 
evaluated as 40 percent disabling; hypertension, evaluated as 
10 percent disabling; coronary artery disease (CAD), 
evaluated as 
10 percent disabling; tinnitus, evaluated as 10 percent 
disabling; and bilateral hearing loss, as noncompensable.

2.  The medical and other evidence of record does not support 
the conclusion that the veteran's service-connected 
disabilities present an exceptional or unusual disability 
picture.  


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. § 1155 
(West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to TDIU.  In the interest of 
clarity, the Board will first discuss certain preliminary 
matters.  The Board will then render its decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  
The Board observes that the veteran was informed of the 
evidentiary requirements for TDIU in letters dated April 2003 
and October 2007 including what the evidence must show in 
order to support a TDIU claim.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
October 2007 VCAA letter.  Specifically, the letter stated 
that VA would assist the veteran in obtaining relevant 
records from any Federal agency, including those from the 
military, VA Medical Centers, and the Social Security 
Administration.  While the April 2003 letter notified the 
veteran that he was being scheduled for a VA examination, the 
October 2007 letter advised that a VA examination would be 
scheduled if necessary to make a decision on his claim.  With 
respect to private treatment records, the April 2003 and 
October 2007 letters informed the veteran that VA would 
request such records, if the veteran completed and returned 
the attached VA Form 21-4142, Authorization and Consent to 
Release Information.  

The October 2007 VCAA letter emphasized:  "If the evidence 
is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter].

The October 2007 VCAA letter specifically requested:  "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" requirement of 
38 C.F.R. § 3.159(b), in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  In this case, the claim 
was adjudicated by the RO in August 2003, after the April 
2003 VCAA letter.  Moreover, the claim was readjudicated in 
October 2007, following the issuance of the October 2007 VCAA 
letter.  Neither the veteran or his representative pointed to 
any prejudice or due process concerns arising from the timing 
of the VCAA notice.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that each claim of entitlement to service connection 
consists of five elements:  (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because each service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of each claim.  

Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a letter from the RO dated March 2006 as well as 
in the October 2007 VCAA letter.  The letters detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The veteran was also advised in 
the letters as to examples of evidence that would be 
pertinent to a disability rating, such as on-going treatment 
records, recent Social Security determinations, and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the letters instructed the 
veteran that two factors were relevant in determining 
effective dates of an increased rating claim: when the claim 
were received and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule."  The letters also advised the veteran of examples 
of evidence that would be pertinent to an effective date 
determination, such as information about continuous treatment 
or when treatment began, service medical records the veteran 
may not have submitted, and reports of treatment while 
attending training in the Guard or Reserve. 

As this is a claim for TDIU, elements (2) and (3), current 
existence of a disability and relationship of such disability 
to the veteran's service, are not at issue.  Concerning 
element (4), degree of disability, the veteran received 
specific notice as to that issue in the March 2006 and 
October 2007 letters.  The remaining issue, element (5), 
effective date, is rendered moot by the denial of this claim 
by the RO.  Further, since the Board is also denying the TDIU 
claim, the element remains moot.
The veteran is obviously aware of what is required of him and 
of VA.  Indeed, he has retained the services of a 
representative and has personally submitted evidence and 
argument in support of his claim.  Because there is no 
indication that there exists any additional evidence that 
could be obtained which would have an effect on the outcome 
of this case, further VCAA notice is not necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the veteran].

In short, the record indicates the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

In the instant case, the Board finds reasonable efforts have 
been made to assist the veteran in obtaining evidence 
necessary to substantiate his TDIU claim, and that there is 
no reasonable possibility that further assistance would aid 
in substantiating it.  The evidence of record includes the 
veteran's service medical records, the veteran's statements, 
lay testimony, and the reports of VA and private medical 
treatment.  The veteran has also been afforded numerous VA 
examinations, including the most recent examinations in July 
2007 and December 2006.  The examination reports reflect that 
the examiners reviewed the veteran's past medical history, 
recorded his current complaints, conducted medical 
examinations, and rendered appropriate diagnoses and 
opinions. 

In short, the Board has carefully considered the provisions 
of the VCAA, in light of the record on appeal and, for the 
reasons expressed above, finds that the development of this 
issue has been consistent with said provisions.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2007).  He has been ably represented by his veterans 
service o0rganization.  He testified at a personal hearing 
before the undersigned Veterans Law Judge in May 2008.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

TDIU - in general

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2007).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2007).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  
See 38 C.F.R. § 4.16(a) (2007).  The Court noted the 
following standard announced by the Eighth Circuit in 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket 
case' before the courts find that there is an inability to 
engage in substantial gainful activity.  The question must be 
looked at in a practical manner, and mere theoretical ability 
to engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is whether a 
particular job is realistically within the physical and 
mental capabilities of the claimant.  See Moore, 1 Vet. App. 
at 359.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. Brown, 
7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2007).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  See 38 C.F.R. § 4.16(a) (2007).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321 (2007).

Analysis

As was discussed in the law and regulations section above, 
TDIU may be awarded on a schedular or extraschedular basis.

Schedular basis

Service connection is currently in effect for  DJD of the 
spine with L5-S1 radiculopathy, evaluated 40 percent 
disabling; hypertension, evaluated 10 percent disabling; CAD, 
evaluated as 10 percent disabling; tinnitus, evaluated 10 
percent disabling; and bilateral hearing loss, noncompensably 
(zero percent) disabling.  The combined disability rating is 
60 percent.  As such, the veteran fails to meet the schedular 
criteria for entitlement to TDIU.  See 38 C.F.R. § 4.16(a) 
(2007) [if there are two or more service-connected 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more].

Accordingly, the claim must be considered on an 
extraschedular basis.


Extraschedular basis

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance. See also VAOPGCPREC 6-96.   
In this case, the RO considered and rejected referral of the 
veteran's TDIU claim on an extraschedular basis under 38 
C.F.R. § 4.16(b).

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  See 38 
C.F.R. § 3.321(b)(1) (2007).

For a veteran to prevail on a claim for TDIU on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside of the norm.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A disability rating itself is not 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, and not whether he can find 
employment.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).  

The veteran's contention is that he is unemployable because 
of his service-connected disabilities, namely DJD of the 
spine, CAD and hypertension.  See the May 2008 Board hearing 
transcript, pg. 4.  With respect to the veteran's service-
connected tinnitus and bilateral hearing loss there is no 
indication in the record that either of these conditions, 
either separately or in concert with the veteran's other 
service-connected disabilities, cause the veteran to be 
unemployable.  The veteran himself does not so contend.
  

The veteran is sixty years old.  He has been retired from the 
U.S. Postal Service (USPS) since October 2002, where he 
worked for over twenty-five years.  The veteran's retirement 
appears to be due to his length of service rather than any 
disability.  Although the veteran argues that he retired due 
to back problems and chest pain, he does not receive 
disability retirement benefits.  See Veteran's Application 
for Increased Compensation Based on Unemployability, dated in 
November 2003.

In any event, the recent medical evidence indicates that the 
veteran is currently unemployable due to a variety of 
physical and mental ailments, which include, in addition to 
the service-connected back and cardiovascular disabilities, 
including morbid obesity, DJD of the bilateral knees, 
neuropathy, and depression.  However, in evaluating the claim 
for TDIU, the question before the Board is not whether the 
totality of the veteran's disabilities render him 
unemployable, but rather whether the service-connected 
disabilities alone render the veteran unable to follow 
substantially gainful employment.

For reasons stated immediately below, the Board finds that 
the competent medical evidence of record does not demonstrate 
that the veteran is rendered unemployable due to his service-
connected disabilities, but rather as a result of his 
nonservice-connected morbid obesity [the veteran was noted to 
have weighed 434 pounds in September 2004].  Medical opinions 
have consistently pointed to this obesity, as well as other 
non service-connected factors, as being the cause of the 
veteran's unemployability.   

In connection with a September 2004 examination of the 
veteran's spine, the VA examiner diagnosed the veteran with 
moderate degenerative changes of the lower thoracic spine.  
The examiner specifically stated, "[t]he veteran's ability 
to obtain and maintain gainful employment is more likely to 
be impacted by morbid obesity than his back condition."  
Similarly, in a May 2003 examination of the spine, the VA 
examiner noted "[i]n regard to this veteran's ability to 
secure gainful employment, it is highly likely that this 
veteran would not be able to secure gainful employment 
primarily due to his morbid obesity and not secondarily due 
to his lumbosacral spine chronic pain syndrome."  Further, 
in a May 2003 VA neurological examination report, the 
examiner concluded "[i]t is my impression that the veteran's 
chronic low back problem, even though uncomfortable, is not 
incapacitating.  His morbid obesity is definitely affecting 
his low back problem."  
Additionally, a September 2000 VA examiner noted in his 
report, that "[i]t is difficult to say how much this back 
strain interferes with [the veteran's] activities of daily 
living, but I think that the effect on activities of daily 
living is miniscule compared to the restrictions imposed on 
his activities by his weight which is 410 pounds."  

In connection with an August 2005 VA cardiac examination, the 
examiner concluded that the veteran's heart condition does 
not affect his usual activities, occupation, or employment.  
The examiner seated that the veteran's activities "are 
limited by obesity and arthritis in his knees, although he 
can climb two flights of stairs without difficulty."  
Further, in explaining that not all of the required testing 
could be done at the time of a September 2000 VA cardiac 
examination, the examiner noted, "again, one has to stress 
that the patient's 6 MET exercise tolerance is related to his 
morbid obesity and not to heart disease."  

Crucially, there is no competent medical evidence of record 
that the veteran is unemployable as a result of his service-
connected disabilities.  The Board notes that the veteran has 
been pursuing this claim for five years and has had ample 
opportunity to submit additional evidence to bolster his 
contentions.  Such evidence has been requested, for example 
in the October 2007 VCAA letter, but it has not been 
forthcoming and does not appear to exist.  See 38 U.S.C.A. § 
5107 (West 2002) [it is a claimant's responsibility to 
support a claim for VA benefits].

Specifically with respect to the extraschedular criteria, the 
veteran has not been frequently hospitalized for any of his 
service-connected disabilities.  Indeed, it doe not appear 
that he has been hospitalized at all in recent years.

With respect to marked interference with employment, the 
veteran states that although he began as a USPS mail carrier, 
he transferred to sedentary duties due to his back and leg 
pain.  See Board hearing transcript, pg. 4.  The evidence of 
record indeed indicates that while employed at the USPS, the 
veteran performed "limited duty", specifically seated work 
with lifting restrictions.  However, even setting aside the 
fact that the limited duty appears to have been in part due 
to non service-connected problems, it is clear that the 
veteran could, in fact, perform full-time employment for the 
USPS.   

The veteran further contends that he missed a substantial 
amount of work due to back and chest pain.  Indeed, he 
reported to the examiner in September 2004 that he was out 30 
to 60 days per year due to his low back pain.  A March 1993 
letter from Dr. H.H.S. reported that the veteran "has missed 
a lot of time from work due to low back pain."  However, in 
a VA Form 21-4192, the USPS indicated that the veteran used 
only 116 hours of sick leave [approximately 15 days] over the 
course of his twenty-five year employment.  

Even if the Board accepts that the veteran was absent from 
work 1-2 months per year (or less than 20 percent) due to his 
service-connected disabilities, any need for absenteeism due 
to the veteran's service-connected disabilities is 
contemplated in, and compensated by, the veteran's current 
combined 60 percent disability rating.  See 38 C.F.R. §§ 
3.321(a), 4.1 (2007).  Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  See 
also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) [noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired].  Thus, the impact that 
the service-connected disabilities have on the veteran's 
industrial capacity is taken into consideration in the 
assigned ratings.    

There is also no unusual clinical picture presented with 
respect to the service-connected disabilities.  As has been 
alluded to above, numerous VA examiners have indicated that 
the veteran's service-connected do not significantly impacted 
him.  Indeed, a recent [April 2008] private x-ray study of 
the veteran's lumbar spine showed only degenerative disease 
in the facet joints.  [The examiner noted that "[t]he study 
is limited by patient's size and body habitus."]  The only 
exceptional or unusual clinical presentation is the non 
service-connected morbid obesity. 
  

The record does not provide support for a conclusion that the 
veteran's service-connected disabilities present an 
exceptional or unusual disability picture, such that referral 
for extraschedular consideration is warranted.  As has been 
discussed above, medical treatment and examination records 
repeatedly indicate that the veteran's industrial 
difficulties are principally due to his morbid obesity, which 
is in excess of 400 pounds and which arguably is exceptional 
or unusual.  However, the morbid obesity is non service-
connected.  

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim.  Referral for extraschedular 
consideration under 38 C.F.R. § 4.16(b) is not warranted.  
The benefit sought on appeal, TDIU, is accordingly denied.


ORDER

Entitlement to TDIU is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


